Name: Council Regulation (EEC) No 1332/90 of 14 may 1990 amending regulation (EEC) No 1469/70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of community tobacco production above which the procedure laid down in article 13 of regulation (EEC) No 727/70 applies
 Type: Regulation
 Subject Matter: trade policy;  production;  plant product
 Date Published: nan

 No L 132 / 52 Official Journal of the European Communities 23 . 5 . 90 COUNCIL REGULATION (EEC) No 1332 /90 of 14 May 1990 amending Regulation (EEC) No 1469/ 70 fixing the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production above which the procedure laid down in Article 13 of Regulation (EEC) No 727 / 70 applies which the instruments for managing the tobacco market apply has been fixed at 1 1 5 % ; whereas , in view of the overall level of production and foreseeable outlets , that percentage should henceforward be reduced to 110% ; whereas an increase of 10 % in production takes sufficient account of the impact of climatic variations on production, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727 /70 of 21 April 1970 on the common organization of the market in raw tobacco 0 ), as last amended by Regulation (EEC) No 1329 / 90 ( 2 ), and in particular Article 13 ( 3 ) and (6 ) thereof, Having regard to the proposal from the Commission (3 ), Whereas Regulation (EEC) No 1469/70 ( 4 ) as last amended by Regulation (EEC) No 2269 / 88 ( 5 ), fixes the percentages and quantities of tobacco taken over by the intervention agencies and the percentage of Community tobacco production in respect of which it has been decided to grant a premium and above which the instruments for managing the tobacco market laid down in Article 13 of Regulation (EEC) No 727/ 70 apply; Whereas Council Regulation (EEC) No 1331 / 90 ( 6 ) provides in particular for the variety Hybrids of Badischer Geudertheimer , currently classified under serial number 1 (Badischer Geudertheimer and hybrids thereof), to be transferred to serial number 11 ( a ) Forchheimer Havana II c), 11(b ) Nostrano del Brenta , 11(c) Resistente 142 and 11 (d ) Gojano ; whereas , as a consequence of that transfer , the percentages and quantities for those varieties should be adapted; Whereas the percentage of Community production in respect of which it has been decided to grant a premium and above HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1469 / 70 is hereby amended as follows : 1 . Article 2 shall be replaced by the following : 'Article 2 The percentage referred to in Article 13 ( 5 ) of Regulation (EEC) No 727/ 70 is hereby fixed at 110 % .' 2 . In the Annex , the text concerning serial numbers 1 and 11 shall be replaced by the text annexed to this Regulation . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from the 1990 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY H OJ No L 94 , 28 . 4 . 1970 , p. 1 . ( 2 ) See page 25 of this Official Journal , ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 127 . ( «) OJ No L 164 , 27 . 7 . 1970 , p. 35 . ( s ) OJ No L 199 , 26 . 7 . 1988 , p. 44 . ( 6 ) See page 28 of this Official Journal 23 . 5 . 90 Official Journal of the European Communities No L 132 / 53 ANNEX Serial Number Variety Percentage Quantity ( tonnes of leaf tobacco) 1 Badischer Geudertheimer 10 344 11 (a ) Forchheimer Havana II c l I l (b) Nostrano del Brenta \ I (c ) Resistente 142 t » 10 2 576 (d) Gojano ¢ II (e ) Hybrids of Badischer Geudertheimer J I